DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s amendment and remarks filed on 11/19/2021 are acknowledged.  Claims 1, 5-6, 14, and 121 are amended.  Claims 4 and 7 are cancelled.  Claims 1-2, 5-6, 14-15, and 121 are pending.

Claim Rejections Withdrawn
The rejection of claims 1-2, 4-7, and 121 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in light of applicant’s arguments thereto.

The rejection of claims 14-15 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoshioka et al (US Patent 3,917,819, 1975) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-2, 4-7, 14-15, and 121 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s arguments thereto.

The rejection of claim 121 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

Conclusion
Claims 1-2, 5-6, 14-15, and 121 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN GANGLE/            Primary Examiner, Art Unit 1645